DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17, 19, and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 10,474,634. This is a statutory double patenting rejection.
Instant Application
Claim 1
A computing system comprising: one or more processors; storage media; one or more programs stored in the storage media and configured for execution by the one or more processors, the one or more programs comprising instructions configured for: receiving a call from an electronic messaging application at an application programming interface of an online content management system; wherein the call specifies content item search criteria; based at least in part on the receiving the call from the electronic message application, performing a lookup in a content item index based at least in part on the content item search criteria specified in the call; wherein the content item index indexes a set of content items based at least in part on metadata about the set of content items; wherein the set of content items indexed in the content item index are under management of the online content management system; wherein the content item index facilitates looking up content items in the set of content items indexed in the content item index based at least in part on the metadata by which the set of content items are indexed in the content item index; based at least in part on the performing the lookup, identifying one or more content items, of the set of content items, that satisfy the content item search criteria; and based at least in part on the identifying the one or more content items that satisfy the content item search criteria, providing a suggestion for at least one content item, of the one or more content items that satisfy the content item search criteria, to attach to an electronic message currently being composed, the electronic message currently being composed using the electronic messaging application.
U.S. Patent No. 10,474,634
Claim 1
A computing system comprising: one or more processors; storage media; one or more programs stored in the storage media and configured for execution by the one or more processors, the one or more programs comprising instructions configured for: receiving a call from an electronic messaging application at an application programming interface of an online content management system; wherein the call specifies content item search criteria; based at least in part on the receiving the call from the electronic message application, performing a lookup in a content item index based at least in part on the content item search criteria specified in the call; wherein the content item index indexes a set of content items based at least in part on metadata about the set of content items; wherein the set of content items indexed in the content item index are under management of the online content management system; wherein the content item index facilitates looking up content items in the set of content items indexed in the content item index based at least in part on the metadata by which the set of content items are indexed in the content item index; based at least in part on the performing the lookup, identifying one or more content items, of the set of content items, that satisfy the content item search criteria; and based at least in part on the identifying the one or more content items that satisfy the content item search criteria, providing a suggestion for at least one content item, of the one or more content items that satisfy the content item search criteria, to attach to an electronic message currently being composed, the electronic message currently being composed using the electronic messaging application.


Claims 2-17, 19, and 20 are similarly analyzed according to claims 1-19 of U.S. Patent No. 10,474,634.
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  They are not consecutively numbered.  Claim 17 is previous to claim 19 but claim 18 is missing.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161